DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-7, 9-13, 16, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hartman et al. (US 6,651,259) in view of Hu et al. (CN 108784750).
With respect to claim 1, Hartman et al. disclose the claimed device except for the open neck and splashguard. Hartman et al. disclose a device for capturing and disposing of urine, comprising: 
an elongated body including 
a top surface, 
a bottom surface defined by a substantially flat plane, 
a handle end, and 
a groin end opposite of the handle end a shown below in the image taken from Figs. 3-4 of Hartman et al.: 
[AltContent: textbox (handle end)][AltContent: textbox (groin end)][AltContent: ][AltContent: ][AltContent: textbox (groove)][AltContent: ][AltContent: textbox (top surface)][AltContent: ]
    PNG
    media_image1.png
    306
    693
    media_image1.png
    Greyscale

[AltContent: textbox (bottom surface)][AltContent: ]
    PNG
    media_image2.png
    453
    731
    media_image2.png
    Greyscale

a groove (as indicated above) disposed in the top surface along the elongated body; and
an aperture 28 disposed on the groove. 
Hu teaches a similar device including an open neck extending from the bottom surface of the body in a direction away from the top surface as shown below in the image taken from Fig. 1 of Hu:
[AltContent: textbox (aperture)][AltContent: textbox (open neck)][AltContent: ][AltContent: ][AltContent: ]
    PNG
    media_image3.png
    652
    452
    media_image3.png
    Greyscale



Hu further teaches a splashguard 7 extending from the top surface of the elongated body, the splashguard disposed 7 at least partially around the aperture as shown above).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the splashguard of Hu with the device disclosed by Hartman et al. and replace the container connection disclosed by Hartman et al. with the teaching of Hu for the advantage of preventing a user from soiling her hands by preventing  splashes with the splashguard and for the advantage of creating a liquid tight seal with the seal 4 disclosed by Hu. 
With respect to claim 2, Hu discloses that the open neck is configured to securely receive a container 2 (top of page 4 of the machine translation of Hu). 
With respect to claim 6, Hartman et al. discloses a handle 34 disposed at the handle end (as shown in Fig. 4 of Hartman et al.).
With respect to claim 7, Hartman et al. disclose that the handle 34 curves outwardly from the handle end at 36. 
With respect to claim 9, as shown in Figures 3-4 of Hartman et al., Hartman et al. disclose that the top surface of the elongated body and a top surface of the handle defines a plane. 
With respect to claim 10, Hartman et al. disclose that the groin end includes a tapered profile as shown in Fig. 4 of Hartman et al. 
With respect to claim 11, Hartman et al. disclose that the groin end includes a curved edge as shown in Fig. 3 of Hartman et al. 
With respect to claim 12, Hu discloses that the splashguard 7 includes an inner width defined by a width of the groove (Hu, Fig. 1; “the splash 7 installed at the edge of the collector 1,” pg. 4 of the machine translation). 
	With respect to claim 13, Hu discloses that the splashguard ha a hemispherical profile (Hu, “7 is arc or hemispherical shape,” pg. 4 of the machine translation, Fig. 1). 
	With respect to claim 16, the aperture 28 disclosed by Hartman et al. is capable of securing receiving a removable stopper (any such aperture would be capable of receiving a stopper). 
With respect to claim 19, Hartman et al. disclose that the groove is defined by a continuously curved indentation in the top surface as shown in Fig. 3 of Hartman et al. 
With respect to claim 21, Hartman et al. disclose that the top surface of the elongated boy is opposite of the bottom surface of the elongated body (as shown in Fig. 4 of Harman et al.). 

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Hartman et al. (US 6,651,259) in view of Hu (CN 108784750), as applied to claim 1 above, and further in view of Zhang (CN 109009238).
With respect to claim 3, Hu discloses a sleeve 3 extending around the open neck (as shown in Fig. 1 of Hu). However, Hu does not disclose the sleeve including one or more threads configured to cooperatively engage with one or more thread of a container. Hu appears to teach a friction fit seal 4 for attaching the container 2 to the neck. 
However, Zhang teaches a similar device for capturing and disposing of urine including a an open neck 24 extending from an elongated body 2, a sleeve extending around the open neck, as shown below in the image taken from Fig. 4 of Zhang:



[AltContent: textbox (sleeve)][AltContent: ]
    PNG
    media_image4.png
    477
    602
    media_image4.png
    Greyscale

The sleeve including one or more threads 221 configured to cooperatively engage with one or more threads 311 of a container 3 (Zhang, Figs. 1 and 4; pg. 3 of the machine translation). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Zhang with the device disclosed by Hartman et al. in view of Hu for the advantage of a connection secured by threads that prevents the container from simply falling out of the seal as disclosed by Hu. 
	With respect to claim 4, Zhang teaches that the sleeve comprises an interior wall surface (as shown in Fig. 4 of Zhang), and wherein the one or more threads 221 of the sleeve are disposed around the inner wall surface (also shown in Fig. 4 of Zhang). 
	With respect to claim 5, Zhang teaches a gap disposed between the interior wall surface and the open neck as shown in Figs. 3-4 of Zhang.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hartman et al. (US 6,651,259) in view of Hu (CN 108784750), as applied to claim 6 above, and further in view of Dhieux et al. (FR 2786406).
With respect to claim 8, Dhieux teaches a similar device including a handle with an opening disposed between the handle 6a and the handle end (as shown in Fig. 3 of Dhieux et al.). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Dhieux et al. with the device disclosed by Hartman et al. in view of Hu for the advantage allowing a user to easily hold the device without necessarily requiring a gripping force between fingers.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hartman et al. (US 6,651,259) in view of Hu (CN 108784750), as applied to claim 1 above, and further in view of Levine et al.  (US 6,183,454).
With respect to claim 17, Hartman et al. in view of Hu disclose the claimed device except that they are silent on the inclusion of a removable stopper configured to be received at least partially in the aperture. However, Levine et al. teach a similar device including a body 28 and an aperture 42 (as shown in Fig. 5 of Levine et al.). Levine et al. further teach a removable stopper 64 configured to be received at least partially in the aperture (Levine et al., col. 4, lines 37-46).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Levin et al. with the device disclosed by Hartman et al. in view of Hu for the advantage of preventing urine from spilling from the collection device in between urinations or while transporting the urine collection device to a disposal facility. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hartman et al. (US 6,651,259) in view of Hu (CN 108784750), as applied to claim 1 above, and further in view of Pryor (US 2017/0273818).
With respect to claim 20, Hartman in view of Hu disclose the claimed device except for the top wall disposed around the groove. However Pryor teaches a similar device including a top wall disposed around a groove in an elongated body as shown in Fig. 1 of Pryor. 
It would have been obvious to combine the teaching of Pryor with the device disclosed by Hartman et al. in view of Hu for the advantage of providing another holding surface for the device that does not require the user to place fingers inside the urine receiving groove. 

Response to Arguments
Applicant's arguments filed 9/7/2022 have been fully considered but they are not persuasive of any error in the above rejection.
	Applicant has amended claim 1 to recite a bottom surface defined by a substantially flat plane. As outlined above, Hartman et al. discloses a device for capturing and disposing of urine including such a bottom surface defined by a substantially flat plane. When Hartman et al. is combine with Hu, all the limitations of claim 1 are met. Newly submitted claim 21 is also met by this combination. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J COLILLA whose telephone number is (571)272-2157.  The examiner can normally be reached Mon.-Fri., 7:15 AM-4:45 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached at 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 







applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	
/DANIEL J COLILLA/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        September 26, 2022